Davies, J.
We have had occasion frequently to examine the statements authorizing the confession of judgments under the 383d section of the Code. The principles! enunciated in the various cases which have been under consideration in this court will, in their application, dispose of most, if not all of the questions which can arise under this section. Two or three late cases decided here, are conclusive upon the question raised on the present appeals. The statements in the judgments in favor of Clements and Eyder, are in substance identical. The difference is of no moment. In the former case the money is stated to have been lent by the plaintiff to the defendant on a day certain. In the latter, the money is stated to have been borrowed by the defendant of the plaintiff, in June 1855. In either case the facts are stated with sufficient consciseness. In Lanning v. Carpenter (20 N. Y., 447) the statement declared that the note mentioned therein was given for money borrowed, and although the date of the note was given, the date or time when the money was borrowed was not given as in the present case. In that case this court held the judgment to have been entered upon a sufficient statement. In Freligh v. Brink (22 N. Y., 418), the statement declared the indebtedness to have arisen on a promissory note, made by the defendants to the plaintiff, giving its date, in the sum of §700 and interest, that amount of money being had by the defendant of the plaintiff, and stating the amount then due thereon. This court held that statement sufficient. It was there said that the note is set out with all necessary particularity as to parties, date and amount'; and it is added, “ that amount of money being had by the defendant of the plaintiff.” It would be hypercritical to hold this, not to be a statement that the note was given for so much money that the defendant had received of the plaintiff. This shows it to have been money borrowed by the parties who gave the note and confessed the judgment to the payee of the note, who is plaintiff in this judgment; for the advancing of money by one party to another to be repaid at a future time, is a good definition of the contract of lending.
*300■The doctrine of these two cases fully sustains the correct ness of the statement in the cases of Clements and Ryder. It is .urged that the statements do not state anything as to the amount due; this we think an error; we.think a natural and obvious construction of the language used in Clements’ case is, that the amount due to him from the defendant on the day of the confession, was the sum of $1,228.50, and that that sum was made up of a certain sum of «money loaned by the plaintiff to him on the first day of April, 1856, together with the interest thereon from April 1, 1857, to September 17th, 1857, the date of the confession, and that the aggregate of principal and interest due on that day was $1,228;50; an arithmetical calculation from this data, will speedily and accurately determine the precise amount of principal and of interest separately entering into the amount, of the indebtedness. The same remarks will apply to the statement in the case of Ryder. Both statements must be held sufficient within the principles settled by this court.
The confession in the case of Carpenter and others, enumerates, with particularity the articles sold and delivered by the plaintiff to the defendant, and the total amount thereof, to wit, $190.00. It is true that it omits to state the date of the sale of each particular article and the price thereof, but it sets forth the nature and kind of goods purchased by the defendant of the plaintiff, and the time within which they were bought, namely, within two years preceding September 17, 1857. Reference was made to a schedule which it was intended to have annexed to the statement, but which would seem, for some reason not stated, to have been omitted.. If the statement is sufficiently concise within the language and meaning of the Code, its omission would not invalidate the judgment.' In Newsbaum v. Kewin, (24 N. Y., 325), we held a statement sufficient which was in this form: “ this confession of judgment is for a debt, justly due to the plaintiff, arising upon the following facts: the said plaintiff, at various times in the years 1854 and 1855, sold and delivered to me large quantities of .meat, and upon such sale there is now j ustly due to the plaintiff as aforesaid abalance of the said sum *301of $2,114,60, Avith interest thereon from the 18th day of January 1855.” We said in reference to that statement, that it imputed to a'common intent, a dealing in butcher’s meat betAveen the parties, in Avhich Iiewin was the purchaser from FTewsbaum, and a delivery of the different parcels at divers times, so as to constitute an account between them. This indicates the facts out of which the indebtedness arose, as plainly as it could be done, Avithout copying the items of the account. That such a prolix statement as a bill of parcels Avas not contemplated is evident from the admonition in the section (383) that the facts must be stated concisely. This case also disposes of the objection now urged, that the omission of the schedule referred to in the statement, made the judgment invalid. Lockwood v. Finn, Avas heard in this court at the October Term 1863, and decided in December of that year. In that case the confession, after setting forth the amount for which judgment Avas authorized, stated that “ the above indebtedness arose on an account for goods, wares, and merchandise, and property sold and delivered to me by said plaintiffs, and for AAhich I have not paid.” The Superior Court set aside the judgment, but on appeal to this court the order Avas reversed and the statement held sufficient. It will be seen that the facts out of which the indebtedness arose in the Carpenter judgment, are more fully stated than in the judgment against Finn. In the latter statement, there was an omission of any time at Avhich, or Avithin which the sale and delivery of the goods specified was made. The statement in the Carpenter judgment must be .regarded as more fully setting forth the facts ■ out of Avhich the indebtedness arose, than was done in the íavo cases aboAre referred to in this court. We must regard them with all that fullness and particularity contemplated by the Code, and that the three judgments above referred to against Gerow Avere valid and legal, and should not have been vacated. The orders appealed from, vacating the same must be reversed with costs.
Johnson, J.
The confession in each of these cases is for money due, and the statement in each shows the amount *302for which, the judgment is to be entered, and that the sum confessed is justly due to the plaintiff. It also states concisely the facts out of which the indebtedness arose. The principal objection is that in neither statement is it set out, in express and specific terms, that the indebtedness was for the precise sum for which judgment is confessed. But it is unnecessary that this should be set out in exact and precise terms if the fact is made to appear by the statement. (Lannning v. Carpenter, 20 N. Y., 447-458.) The fact certainly does appear from each of these statements. In each case the confession is for a certain amount stated, and for which judgment is authorized to be entered. The statement then proceeds: “ This confession of judgment is for a debt justly due ” from the defendant to the plaintiff. Here, then, is a definite and certain amount confessed, and- the further unqualified statement that the confession is for a debt justly due. It says plainly, I confess judgment for this amount which is justly due. This is the plain meaning of the state-, ment, taken together, and no other meaning can be given to it without straining to defeat it. There is no good reason for attempting to interpret these statements in a captious and unfriendly spirit. All that is necessary is to see that the requirements of the Code are fairly and substantially complied with. There is certainly no obscurity about either of these statements, and, to my mind, no evidence of -any attempt to omit or evade any requirement of the statute. They show with' quite as much precision and certainty that the sums for which judgments are severally confessed are justly due, as does the statement in Lanning v. Carpenter, supra, or that in Gamble v. Finn, decided in this court at the last December Term.
The order of the Special Term of the Supreme Court, se+ting aside these judgments, and the order of the General Term, afiirming the same, should therefore both' be reversed.
Hogeboom, J., was for affirmance. All the other judges being for reversal.
Judgment reversed.